— ■ In accordance with defendants’ consent, made in open court upon the argument, order vacating judgment upon terms modified so as to require, as a further condition for vacating and setting aside the judgment, that upon the trial of this action defendants shall waive any objection that might otherwise be taken under section 347 of the Civil Practice Act, and as so modified affirmed, with ten dollars costs and disbursements to respondents. Order denying motion for reargument affirmed, without costs. No opinion. Lazansky, P. J., Rich, Young, Seeger and Seudder, JJ., concur.